 6DECISIONS OF THENATIONALLABOR RELATIONS BOARDWheelerManufacturingCorporationandUnitedSteelworkersofAmerica,AFL-CIO-CLC,Local Union 2831.Cases 1-CA-23613, 1-CA-23830, and 1-CA-26034August 4, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYUpon charges filed by Local Union 2381, UnitedSteelworkersofAmerica,AFL-CIO-CLC, onMarch 4 and May 9, 1986, and December 22, 1988,the GeneralCounsel issued complaints alleging thatthe Respondent violated Section 8(a)(5) and (1) ofthe National LaborRelationsAct. On January 30,1989, the Regional Director issued an order con-solidating cases and notice of hearing.Althoughproperly served copies of the charges and com-plaints, theRespondent failed to file a timelyanswer.On April 24, 1989, the General Counsel filed aMotion for Summary Judgment. On April 28 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's motion should not be granted.On May 12 the Respondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the consolidatedcomplaint shall be deemed to be admitted to betrue and shall be so found by the Board." Further,the undisputedallegationsin the Motion for Sum-mary Judgment disclose that counsel for the Gen-eral Counsel, by letter dated February 28, 1989, no-tified the Respondent that an answer to the com-plaintwas required and that unless an answer wasreceived by close of business March 6, 1989, aMotion for Summary Judgment would be filed.Responding to the Notice to Show Cause, coun-sel for the Respondent contends that the Respond-ent's failure to file a timely answer was caused byitspresident,William J. McTighe Jr., who is nei-ther an attorney nor familiar with Board'sRulesand procedures,attempting to handle the actionpro se. The Respondent states that McTighethought that data he submitted to a Board agent in-vestigating theRespondent's alleged failure toremit union dues in Case 1-CA-23613 and its al-leged failure to timely submit health and dental in-surance premiums in Case1-CA-26034,would alsosuffice for an answer to the instant complaint. TheRespondent resubmitted this data to the Region byletter dated March 6, 1989, in response to the coun-sel for the General Counsel's letter. The Respond-ent contends that McTighe never intended to un-dermine or ignore the Board'sprocesses,and thatthe Respondent's resubmission of its letters to theRegional Office constituted a good-faith attempt torespond to the instant complaint. Additionally, theRespondent has submitted an answer with its re-sponse to the Notice to Show Cause.We have previously held that conversations andstatements of position are insufficient to constituteanswers to complaints.SeePrintingMethods,289NLRB 1231 (1988). We see no reason to make anexception here. The Board's Rules provide that allallegations of the complaint shall be deemed admit-ted unless good cause is shown why the failure tofilewithin the allotted period should be excused.Here, the Respondent's failure to file a timelyanswer has not been supported by a showing ofgood cause and we therefore decline to accept theanswer that the Respondent filed with its responseto the Notice to Show Cause.In the absence of good cause for the failure ofthe Respondent to file a timely answer, we grantthe General Counsel's Motion for Summary Judg-ment.1On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONWheeler Manufacturing Corporation, a corpora-tionwith an office and place of business at Cam-bridge,Massachusetts, is engaged in the manufac-ture and sale of ball bearings. During the 12months preceding issuance of the complaint, in thecourse and conduct of its business operations, theRespondent sold and shipped from its Cambridgefacilityproducts,goods, and materials valued inexcessof $50,000 directly to points outside theCommonwealth of Massachusetts.We find that the Respondent, Wheeler Manufac-turingCorporation, is an employer engaged in'The General Counsel also moved the Board to strike the Respond-ent'sMarch 6, 1989 letter from the record,alleging it to be unresponsiveto the complaint and inadequate under the requirements of the Board'sRules and Regulations.Although we agree that the letter is unresponsiveand does not constitute an adequate answer,in light of our decisionreached here,we find it unnecessary to strike the letter from the recordThe General Counsel'smotion to strike is therefore denied.296 NLRB No. 6 WHEELER MFG. CORP.commerce within themeaningof Section 2(6) and(7) of the Act and that the Union is a labor organi-zationwithin the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employeesemployed by Respondent at its Cambridge fa-cility but excluding all clerical employees, ex-ecutive and managerial employees and supervi-sors as defined in the Act.Since about March 1, 1985, the Union has beenthe designated exclusive collective-bargaining rep-resentative of the employees in the unit, and sincethat date has been recognized as such by the Re-spondent. This recognition has been embodied insuccessivecollective-bargainingagreements, themost recent of which is effective by its terms forthe period September 1, 1987, through August 31,1990. The collective-bargaining agreement includesa pension benefits plan, a group health and dentalcare plan, and a provision requiring remittance ofunion dues, collected by the Respondent, to theUnion.Since about October 1985, the Respondent, uni-laterally and without the agreement of the Union,has failed to remit promptly union dues to theInternational treasurer of the Union in accordancewith article VI of the collective-bargaining agree-ment. Since about January 1986, the Respondent,unilaterally and without agreement of the Union,has failed to remit on a timely basis pension pay-ments to the National Industrial Group PensionPlan in accordance with article XXII of the collec-tive-bargaining agreement. Since about July 1,1988, the Respondent, unilaterally and withoutagreement with the Union, has failed to pay on atimely basis group health insurance and dental carepayments in accordance with article XXI and ap-pendix B of the collective-bargaining agreement.We find that by the acts described above, theRespondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.CONCLUSIONS OF LAWBy unilaterally and without agreement with theUnion failing to promptly remit union duespromptly pursuant to the parties' collective-bar-gaining agreement, by unilaterally and withoutagreement with the Union failing to timely remit7pension payments pursuant to the parties' collec-tive-bargaining agreement, and by unilaterally andwithout agreement with the Union failing to timelymake group health and dental care payments pursu-ant to the parties' collective-bargaining agreement,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theAct, we shall order it to cease and desist and totake certain affirmative action designed to effectu-ate the policies of the Act.We shall order the Respondent to remit uniondues and make timely pension and group healthand dental care payments as required by the par-ties'collective-bargaining agreement, and to makethebargaining unit employees and the Unionwhole for any losses attributable to the Respond-ent's failure to timely submit the contractually re-quired payments, with interest to be computed inthe manner prescribed inNew Horizons for the Re-tarded,283 NLRB 1173 (1987).2ORDERThe National Labor Relations Board orders thatthe Respondent, Wheeler Manufacturing Corpora-tion,Cambridge, Massachusetts, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to comply with the terms of the col-lective-bargaining agreement, including the failureto remit union dues and make timely pension andgroup health insurance and dental care payments asprescribed therein.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole unit employees for any loss ofbenefits, includingmaking required payments tocontractual benefit plans, in the manner set forth inthe remedy section of this Decision and Order.(b) Post at its facility in Cambridge, Massachu-setts, copies of the attached notice marked "Appen-2 In the event fringe benefit funds are involved,we leave the determi-nation of additional amounts,if any,to the individual provisions of theemployee benefit fund agreements as set forthinMerryweather OpticalCo., 240 NLRB 1213, 1216 fn 7 (1979) DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdix."s Copies of the notice, on forms provided bytheRegionalDirector for Region 1, after beingsigned by the Respondent's authorized representa-tive,shall be postedby theRespondent immediate-ly upon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to bargain by failing tomake timely contributions on behalf of unit em-ployees to the Union's contractual pension benefitsplan, by failing to make timely contributions to theUnion'scontractual group health and dental careplans,and by failing to promptly remit contractualunion duesto theInternational treasurer as re-quired by the collective-bargaining agreement.WE WILL NOTin any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole unit employees for anyloss of benefits,plus interest,including making re-quired payments to contractual benefits and pen-sion plans,in the manner requiredby theDecisionand Order of theNationalLaborRelations Board.WE WILL remit to the Union dues owed forthose unit employees who had authorized us todeduct and remit those dues to the Union pursuantto the parties' collective-bargaining agreement.WHEELER MANUFACTURING CORPORATIONThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to postand abide bythis notice.